Young, Justice, delivered the opinion of the court: The complainants, Keyes, Slayton, and Wood, filed their bill in equity, and obtained, an injunction, restraining the defendants, Jasper, Seehorn, Kimball, and Frazier, from proceeding to the collection of two judgments at law, which had been recovered against them in the Adams county circuit court, for the gross sum of $4400 inclusive of interest, but exclusive of costs ; for the reason that the said sum of money was due to, and composed a part of the school fund of township number three (3) south of the base line in range number eight (8) west of the fourth principal meridian, in the said county of Adams; and as such, payable in the notes of the State Bank of Illinois, which the defendants refused to receive. It appears from the proceedings in the [*306] cause,, that the complainants tendered the whole amount due on the said judgments, to Jasper, as sheriff, on the 6th day of September, 1842, in the notes of the State Bank of Illinois, and that he refused to receive the same;- and that on the 7th day of the same month, they tendered the like amount, in the like currency, to Seehorn, as treasurer of the school fund of said township, which he also refused to receive. It further appears, that all the costs in both of said suits at law have been fully paid to the officers and persons entitled to receive the same. On the 27th day of September, 1842, the defendants entered a motion to dissolve the injunction and dismiss the complainants’ bill, for want of equity ;• and on the 25th day of April, 1843, the said motion was sustained, the injunction dissolved, and the bill dismissed, with costs ; from which said judgment of the circuit court, the complainants appealed to this court. .The only question presented by the record, for the review of this court, is in relation to the complainants’ right to discharge said judgments in the notes of the State Bank of Illinois. This case comes within the principles already settled by this court, at the present term, in the case of Daniel B. Bush, school commissioner of Pike County v. Stephen Shipman and others, ante 186. The tender was made by the complainants on the 6th and 7th days of September, 1842, as authorized by the act of January 16, 1886, in the notes of the State Bank of Illinois ; and before the governor’s proclamation, forbidding the reception of such notes in the payment of college, school, and seminary debts and interest, which did not take effect until after the 12th day of the same month. The decree of the court below is therefore reversed, and the cause remanded for further proceedings not inconsistent with this opinion. Catón and Shields, Justices, dissented. Decree reversed.